DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the remarks filed 12/24/2020.  Claims 1-4, 6-11, 13-18, and 20 are pending.  Of such, claims 1 (a method), 8 (a machine), and 15 (a non-transitory CRM) are independent.  Claims 1, 8, and 15 are amended.

Response to Arguments
Applicant’s arguments, see page 14, filed 4/26/2021, with respect to the rejection of claims 1, 8, and 15 in view of Kasper and Shah have been fully considered and are persuasive.  Kasper in view of Shah does not disclose a particular indicator within the wireless interface, where the particular indicator is passed to a core network without changing the indicator…”.  The rejection of claims 1, 8, and 15 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Kasper in view of LTE (Netmanias an Olsson) and Takahashi, see below.
Applicant’s further arguments refer back to the above persuasive argument and are persuasive for the above noted reason.  See the new grounds of rejection detailed below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 11, 14, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al., US 2009/0183247 (published 2009-07); in view of LTE as described in Netmanias “EMM Procedure 1. Initial Attach – Part 2. Call Flow of Initial Attach” (published 2014) and Olsson et al., “EPC and 4G Packet Networks” (published 2013); and Takahashi et al., US 2008/0178008 (filed 2007-09).

	As to claims 1, 8, and 15, Kasper discloses a method/machine/CRM comprising: 
	(with respect to the processor/memory of claim 8 and the CRM of claim 15, see Kasper ¶ 35 discussing a computer readable media with instructions executable by a processing device.)
…
 a connection establishment request (“At step 200, a device establishes an association with, for example, a wireless network through an access point and requests access to the network at step 202.” Kasper ¶ 27) … indicating whether or not the station has capability of using the biometric data (“if it is determined at step 300 that the device has limited or no biometric authentication capability.” Kasper ¶ 31) in an authentication  previously recorded authenticated credentials associated with system users.” Kasper ¶ 30)
transmitting, by the station, the connection establishment request to a network node of the wireless access network;  (“At step 200, a device establishes an association with, for example, a wireless network through an access point and requests access to the network at step 202.” Kasper ¶ 27)
performing, by the station as a response to indicating the capability of using biometric data in the authentication procedure, (“If the device can supply biometric identification, then at step 302 the user may be challenged to provide biometric identification.” Kasper ¶ 29) the authentication procedure based on the biometric data …; or (“the challenge is constructed as an HTML web page can be created to control and/or monitor gathering of identifying credentials or other information at step 304. At 
performing, by the station as a response to indicating that the station does not have the capability of using biometric data,  …, in the wireless interface (“biometrics for securing a wireless network” Kasper ¶ 2), used in the authentication procedure, a non-biometric-data-based authentication procedure. (“if it is determined at step 300 that the device has limited or no biometric authentication capability then, at step 301, a web page may be generated to obtain more conventional credentials. For example, the user may be required to provide one or more user identifications including passwords and authentication keys. Credentials obtained from the user may then be transmitted at step 307” Kasper ¶ 31).

Kasper does not disclose: 
checking, by a station, a memory of the station whether or not biometric data has been recorded; 
generating, based on the memory storing information that the recording of the biometric data has been made
comprising at least one information element using a particular indicator within a wireless interface
wherein the at least one information element indicates a network resource
the particular indicator using a portion of the connection establishment request 
by passing the particular indicator to a core network without changing the particular indicator


Netmanias discloses:
comprising at least one information element using a particular indicator within a wireless interface (Netmanias Figure 2, Attach Request comprising “The NAS layer of the MME acquires the IMSI of the UE from the Attach Request message sent from the NAS layer of the UE, and finds out the UE’s security capability by learning what security algorithms the UE can use from the UE’s network capability information” Netmanias p. 3 second to last ¶.  The capability information being the at least one information element.  The wireless Interface being LTE)
wherein the at least one information element indicates (“The NAS layer of the MME acquires the IMSI of the UE from the Attach Request message” Netmanias p. 3 second to last ¶. Where the IMSI is used in an authentication with the HSS in Netmanias § 2.2)
(Note Applicant’s ¶ 38, the indication is in a separate transmission from the connection establishment request.)
the particular indicator using a portion of the connection establishment request (the capability information from the “Attach Request” of Netmanias. The Attach Reqeuest being a connection establishment request.)
by passing (See Netmanias Figure 2, the eNB receives the Attach Request and forwards it to the MME. “an Attach Request message, the first NAS message, arrives at the eNB before S1 signaling connection is established. The eNB then allocates an eNB UE S1AP ID for establishment of S1 signaling connection, and sends the MME an 
where the particular indicator is not set in the connection establishment request
(the capability information from the “Attach Request” of Netmanias, indicating a lack of some capability.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kasper with Netmanias by utilizing the biometric authentication system for wireless networks of Kasper as an authentication mechanism for LTE and using the capability information of LTE (UE capability) to provide the required biometric capability information of Kasper ¶ 29.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kasper with Netmanias in order to provide multi-factor user authentication (Kasper ¶¶ 4 and 5) in a widespread network, thereby providing increased security for network attachment in a large service area network.

Kasper in view of Netmanias does not disclose:
checking, by a station, a memory of the station whether or not biometric data has been recorded; 

indicates a network resource

Olsson discloses:
indicates a network resource (“By its construction the IMSI allows any network in the world to find the home operator of the subscriber; specifically it provides a mechanism to find the HSS in the home operator network.” Olsson § 6.3.1)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kasper in view of Netmanias with Olsson by utilizing the IMSI to determine the HSS server and performing the biometric authentication of the match server of Kasper (¶ 23) with the HSS authentication described in Netmanias § 2.2.  It would have been obvious to a person of ordinary skill in the art to combine Kasper in view of Netmanias with Olsson by utilizing the existing HSS authentication server of LTE, indicated by the IMSI of the terminal, to perform the authentication of Kasper in order to centralize match operations (Kasper ¶ 23) and allow the mobile terminal to bind to different networks (e.g. LTE mobility, see Olsson § 6.3.1).

Kasper in view of Netmanias and Olsson does not disclose:
checking, by a station, a memory of the station whether or not biometric data has been recorded; 


Takahashi discloses:
checking, by a station, (“The authentication terminal 110 verifies a signature 125 by the signature verification function 114 to determine whether the user holding data 121 is tampered. If it has been tampered, the authentication terminal 110 halts the authentication processing (Step S402).” Takahashi ¶ 44) a memory of the station (“The recording medium 120 may be an internal storage unit of the authentication terminal 110.” Takahashi ¶ 26) whether or not biometric data has been recorded; (“a user ID 122, a conversion parameter (K) 123, and template verification information 124, and puts together these data to create user holding data 121 (Step S308). The enrollment terminal 100 writes the user holding data 121 to the recording medium 120” Takahashi ¶ 41, The data being a processed biometric in Takahashi ¶¶ 38 and 39.)
generating, based on the memory storing information that the recording of the biometric data has been made (“If it has been tampered, the authentication terminal 110 halts the authentication processing (Step S402). Next, it transmits a user ID 122 to the authentication server 140 to perform an authentication request (Step S403).” Takahashi ¶ 44.  Failure to read valid data from the terminal terminates authentication, if read is a success, authentication proceeds.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kasper in view of Netmanias and Olsson with 

As to claims 4, 11, and 18, Kasper in view of Netmanias, Olsson and Takahashi discloses the method/machine/CRM of claims 1, 11, and 15 and further discloses: (Per applicant’s ¶ 57, determining enablement is the receipt of the capability of performing the biometric.)
discerning that the capability of using biometric data in the authentication procedure has been enabled. (“if it is determined at step 300 that the device has limited or no biometric authentication capability.” Kasper ¶ 31. Netmanias Figure 2, Attach Request comprising “The NAS layer of the MME acquires the IMSI of the UE from the Attach Request message sent from the NAS layer of the UE, and finds out the UE’s security capability by learning what security algorithms the UE can use from the UE’s network capability information” Netmanias p. 3 second to last ¶.  The capability information being the at least one information element.)


wherein performing the non-biometric-data- based authentication procedure further comprises: utilizing at least one of: identity information stored in the station, a combination of a user name and a password (“username and/or password” Kasper ¶ 21. Also Kasper ¶ 24), or a secret password input from the station. (“if it is determined at step 300 that the device has limited or no biometric authentication capability then, at step 301, a web page may be generated to obtain more conventional credentials. For example, the user may be required to provide one or more user identifications including passwords and authentication keys. Credentials obtained from the user may then be transmitted at step 307” Kasper ¶ 31).

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al., US 2009/0183247 (published 2009-07); in view of LTE as described in Netmanias “EMM Procedure 1. Initial Attach – Part 2. Call Flow of Initial Attach” (published 2014) and Olsson et al., “EPC and 4G Packet Networks” (published 2013); Takahashi et al., US 2008/0178008 (filed 2007-09); and Sun et al., US 2017/0070881 (filed 2016-02).
	As to claims 2, 9, and 16, Kasper in view of Netmanias, Olsson and Takahashi discloses the method/machine/CRM of claims 1, 8, and 15 and further discloses: 
	Wherein the at least one information element indicating whether or not the station has capability of using biometric data in the authentication procedure (Netmanias Figure 2, Attach Request comprising “The NAS layer of the MME acquires the IMSI of the UE 

	Kasper in view of Netmanias, Olsson and Takahashi does not disclose:
is a one-bit indicator.

Sun discloses: is a one-bit indicator. (“a wireless communication device is configured to set an indicator bit (flag) in an appropriate frame transmitted between devices, such as a management frame and more particularly a Robust Security Network (RSN) capability field within a management frame.... The indicator bit, when set, may be used to initiate usage of an authentication procedure as described herein, in particular including authentication using the described authentication information elements.” (Sun ¶ 37)
	
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kasper in view of Netmanias, Olsson and Takahashi with Sun by providing the biometric capability indication in the form of a flag bit (e.g. Sun ¶ 8).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the capability indication in the form of a flag bit in order to allow for enhanced authentication mechanisms while .

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al., US 2009/0183247 (published 2009-07); in view of LTE as described in Netmanias “EMM Procedure 1. Initial Attach – Part 2. Call Flow of Initial Attach” (published 2014) and Olsson et al., “EPC and 4G Packet Networks” (published 2013); Takahashi et al., US 2008/0178008 (filed 2007-09); and Kohli et al., US 2017/0243225 (filed 2016-02).

As to claims 3, 10, and 17, Kasper in view of Netmanias, Olsson and Takahashi discloses the method/machine/CRM of claims 1, 10, and 15 but does not disclose:
receiving an update with information that the biometric data of the user has been recorded and is available for use in the authentication procedure.

Kohli discloses:
receiving an update with information that the biometric data of the user has been recorded (“the biometric authentication service system computer transmits a biometric authentication service enrollment success message to the user device so that the user is notified that his or her user device (for example, a mobile telephone) has been successfully enrolled in the biometric authentication service.” Kohli ¶ 31) and is available for use in the authentication procedure. (“users or consumers or cardholders 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kasper in view of Netmanias, Olsson and Takahashi with Kohli by including a requirement to enroll in the system and providing a confirmation of enrollment success. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide for enrollment and enrollment confirmation in order to obtain and store the necessary biometric data to authenticate a user prior to said authentication (Kasper ¶ 30. Kohli ¶ 29)


Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al., US 2009/0183247 (published 2009-07); in view of LTE as described in Netmanias “EMM Procedure 1. Initial Attach – Part 2. Call Flow of Initial Attach” (published 2014) and Olsson et al., “EPC and 4G Packet Networks” (published 2013); Takahashi et al., US 2008/0178008 (filed 2007-09); and Mistry et al., US 2017/0094509 (filed 2015-09).
As to claims 6, 13, and 20, Kasper in view of Netmanias, Olsson and Takahashi discloses the method/machine/CRM of claims 1, 8, and 15 and further discloses:
 previously recorded authenticated credentials associated with system users.” Kasper ¶ 30.) 

Kasper in view of Netmanias, Olsson and Takahashi does not disclose: wherein performing the authentication procedure based on the biometric data further comprises: transmitting a registration message comprising the at least one information element, wherein the registration message comprises at least one resource locator as the at least one information element specifying the network resource.

Mistry discloses:
wherein performing the authentication procedure based on the biometric data further comprises: transmitting a registration message comprising the at least one information element (“the enrollment application 712 may address the enrollment request message using the network address to the enterprise mobile device management server 724 provided by the user.” Mistry ¶ 124. Enrollment is registration), wherein the registration message comprises at least one resource locator as the at least one information element specifying the network resource. (“the network address of the enterprise mobile device management server 724 may comprise a Uniform Record Locator (URL) address. In other embodiments, the network address of the enterprise mobile device management server 724 may comprise an Internet Protocol (IP) address.” Mistry ¶ 122)

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:

Baumann, US 6,104,922, discloses a home location register storing a users biometric information.
Oritz et al., US 8,499,164 discloses a home location register storing a users biometric information for implementing a random biometric challenge.
Iskaner et al., US 10,904,793, discloses an adminssion control capability bit for LTE/WLAN signalling. 
Belton et al., US 10,966,088, discloses a method for biometric authentication at a wireless captive portal.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/Examiner, Art Unit 2492